Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Face Flashing: a Secure Liveness Detection Protocol based on Light Reflections” by Tang et al. (hereinafter ‘Tang’).
In regards to claim 1, Tang teaches a method for distinguishing a real three-dimensional object, from a two-dimensional spoof of the real three-dimensional object, the method comprising: (See Tang Abstract, Tang teaches system for differentiating between 2D and 3D shapes)
obtaining, by an optical sensor of a mobile device, an image, wherein the image contains an object that is either the two-dimensional spoof or the real three-dimensional object; (See Tang Section VI(A), Tang teaches collecting images using mobile phone.)

comparing, at least one of the distance map or the reflection pattern with a learned distance map or a learned reflection pattern, to determine, based on an outcome of the comparison, that the object in the image is either the two-dimensional spoof or the real three-dimensional object. (See Tang Section IV(B)(4), Tang teaches verifying if the input object is a face or a spoof.)

In regards to claim 2, Tang teaches wherein the distance map and the reflection pattern are calculated and compared to the learned distance map and the learned reflection pattern, to determine, based on the outcome of the comparison, that the image contains either the two-dimensional spoof or the real three-dimensional object. (See Tang Section IV(B)(4)).

In regards to claim 3, Tang teaches herein obtaining, by the optical sensor of the mobile device, the image comprises: obtaining the image is while using a flash associated with the optical sensor, wherein the optical sensor is a camera. (See Tang Section VI(A)).

In regards to claim 4, Tang teaches wherein the neural network comprises a plurality of layers and the last layer comprises two nodes, further comprising: providing, by  a first node, a first output regarding a real object being determined during the processing and providing, by a second node, a second output regarding a spoof being determined during the processing. (See Tang Section IV(B)(4)).

In regards to claim 12, Tang teaches wherein the method is performed on the mobile device. (See Tang Section VI(A)).

Claims 13, 15 and 16 recite limitations that are similar to that of claims 1, 3 and 4, respectively. Therefore, claims 13, 15 and 16 are rejected similarly as claims 1, 3 and 4, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Face Flashing: a Secure Liveness Detection Protocol based on Light Reflections” by Tang et al. (hereinafter ‘Tang’) in view of “Xception: Deep Learning with Depthwise Separable Convolutions” by Chollet (hereinafter ‘Chollet’).
In regards to claim 7, Tang teaches all the limitations of claim 1. However, Tang  does not expressly teach herein processing the image by the neural network comprises: processing, by a first layer of the neural network, the image to create a first intermediate output, processing, by each following layer, the first immediate output of a preceding layer, wherein the neural network comprises a plurality of layers, wherein each layer is a depthwise separable convolution comprising, in the processing order of the input within the layer, a depthwise convolutional layer, a first batch normalizer, a first rectified linear unit, a pointwise convolutional layer, a second batch normalizer and a second rectified linear unit; and obtaining as the output, by processing the image using the plurality of layers, the determination that the image contains either the real three-dimensional object or the two-dimensional spoof. 
Chollet teaches processing the image by the neural network comprises: processing, by a first layer of the neural network, the image to create a first intermediate output, processing, by each following layer, the first immediate output of a preceding layer, wherein the neural network comprises a plurality of layers, wherein each layer is a 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Tang to include the neural network taught by Chollet.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Tang in this manner because/in order to be able to accurately and efficiently classify real and spoof objects.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Tang with Chollet to obtain the invention as specified in claim 7. 

In regards to claim 8, Tang and Chollet teach all the limitations of claim 7. Chollet further teaches wherein processing the image by the neural network comprises. creating, from the image, at least one matrix I; and providing the matrix as input to the neural network, wherein the image comprises N x M pixels and the matrix I is a matrix 

Claims 19 and 20 recite limitations that are similar to that of claims 7 and 8, respectively. Therefore, claims 19 and 20 are rejected similarly as claims 7 and 8, respectively.

Allowable Subject Matter
Claims 5, 6, 9-11,14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 5, 6, 9-11,14, 17 and 18, the applied art does not specifically teach the equations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665